Justice ERICKSON
dissenting:
I respectfully dissent.
I disagree with the majority’s conclusion that a court in a personal injury action may authorize a defendant’s attorney to conduct eo5 parte interviews with the plaintiffs treating physicians. See maj. op. at 525. In Fields v. McNamara, 189 Colo. 284, 540 P.2d 327 (1975), we held that a court may not order ex parte communications between defense counsel and a plaintiff patient’s treating physicians in the absence of the plaintiff patient’s express authorization. Id. at 286, 540 P.2d at 328-29. In Fields, the defendant in a personal injury action sought a court order requiring plaintiffs to execute medical authorization forms which allowed access to then-existing medical records and provided for private ex parte communications with plaintiffs’ treating physicians. We held that the authorization was too broad and said:
The authorization, however, goes too far in permitting ex parte questioning of physicians or others concerning documents to be examined. Not infrequently counsel will stipulate that the defendant’s attorney acting ex parte may ask physicians and others to identify documentary material and may ask certain questions concerning it — and *532this is oft-times good practice. The court, however, cannot order such ex parte proceedings; and, if the inspecting party needs further information concerning documentary material, the formal method of eliciting the same is by further discovery procedure.
Id. (emphasis added). See Neal v. Boulder, 142 F.R.D. 325, 328 (D.Colo.1992) (holding that under Fields a medical malpractice plaintiff may preclude defense counsel’s ex parte communications with treating physicians). Our prohibition of ex parte interviews of treating physicians is supported by discovery limitations in a number of other jurisdictions. See Horner v. Rowan Cos., 153 F.R.D. 597, 601 (S.D.Tex.1994); Weaver v. Mann, 90 F.R.D. 443, 444-45 (D.N.D. 1981); Garner v. Ford Motor Co., 61 F.R.D. 22, 24 (D.Alaska 1973); Roosevelt Hotel Ltd. Partnership v. Sweeney, 394 N.W.2d 353, 357 (Iowa 1986); Crist v. Moffatt, 326 N.C. 326, 389 S.E.2d 41, 45 (1990).
The district court’s order authorizing Bjork’s attorney to conduct ex parte interviews with the plaintiff Samms’ physicians contravenes the limitations imposed by our unanimous opinion in Fields. Accordingly, I would make the rule to show cause absolute and remand the case to the district court with directions to enter an order granting Samms’ motion for a protective order.